Name: 2008/689/EC: Commission Decision of 1 August 2008 amending Annex II to Directive 2000/53/EC of the European Parliament and of the Council on end-of-life vehicles (notified under document number C(2008) 4017) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: marketing;  mechanical engineering;  consumption;  iron, steel and other metal industries;  technology and technical regulations
 Date Published: 2008-08-23

 23.8.2008 EN Official Journal of the European Union L 225/10 COMMISSION DECISION of 1 August 2008 amending Annex II to Directive 2000/53/EC of the European Parliament and of the Council on end-of-life vehicles (notified under document number C(2008) 4017) (Text with EEA relevance) (2008/689/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Directive 2000/53/EC of the European Parliament and of the Council of 18 September 2000 on end-of-life vehicles (1), and in particular Article 4(2)(b) thereof, Whereas: (1) Article 4(2)(a) of Directive 2000/53/EC prohibits the use of lead, mercury, cadmium or hexavalent chromium in materials and components of vehicles put on the market after 1 July 2003, other than in cases listed in Annex II to that Directive and under the conditions specified therein. According to Article 4(2)(b) of Directive 2000/53/EC, Annex II to that Directive is to be adapted to scientific and technical progress by the Commission on a regular basis. (2) Annex II to Directive 2000/53/EC lists vehicle materials and components exempted from the heavy metal ban contained in Article 4(2)(a) thereof. Several of these exemptions expire on dates specified in that Annex. Vehicles put on the market before the expiry date of a given exemption may contain heavy metals in materials and components listed in Annex II to Directive 2000/53/EC. (3) Certain exemptions from the prohibition contained in Article 4(2)(a) of Directive 2000/53/EC should not be prolonged because the use of lead, mercury, cadmium or hexavalent chromium in those applications has become avoidable by technical progress. (4) Certain materials and components containing lead, mercury, cadmium or hexavalent chromium should continue to be exempt from the prohibition of Article 4(2)(a), since the use of these substances in those specific materials and components is still unavoidable. In some cases it is appropriate to review the expiry date of these exemptions in order to provide sufficient time to eliminate the prohibited substances in the future. (5) Annex II to Directive 2000/53/EC as amended by Commission Decision 2005/438/EC of 10 June 2005 amending Annex II to Directive 2000/53/EC of the European Parliament and of the Council on end-of-life vehicles (2) provides, in the third indent of the Notes, that spare parts put on the market after 1 July 2003 which are used for vehicles put on the market before 1 July 2003 are exempted from the provisions of Article 4(2)(a) of Directive 2000/53/EC. This exemption allows for the repair of vehicles put on the market before the entry into force of the heavy metal ban contained in Article 4(2)(a) of Directive 2000/53/EC with spare parts meeting the same quality and safety requirements as the parts with which they were originally equipped. (6) Spare parts for vehicles put on the market after 1 July 2003 but before the expiry date of a given exemption of Annex II to Directive 2000/53/EC are not covered by the third indent of the Notes thereto. Hence, spare parts for those vehicles must be heavy metal free, even if they are used to replace parts which originally contained heavy metals. (7) In certain cases it is technically impossible to repair vehicles with spare parts other than original ones as this would require changes in dimensional and functional properties of entire vehicle systems. Such spare parts cannot fit into the vehicle systems originally manufactured with parts containing heavy metals and these vehicles cannot be repaired and may need to be prematurely disposed of. As a result, Annex II needs to be amended accordingly. This decision should affect only a limited number of vehicles and vehicle materials and components and for a limited period of time. (8) As consumer safety is essential and product reuse, refurbishment and extension of life-time are beneficial for the environment, spare parts should be available for the repair of vehicles which were put on the market between 1 July 2003 and the expiry date of a given exemption. The use of lead, mercury, cadmium or hexavalent chromium in materials and components used in spare parts for the repair of such vehicles should thus be tolerated. (9) It is appropriate to harmonize the wording of the exemptions with the other environmental directives related to waste where similar exemptions are mentioned. (10) Directive 2000/53/EC should therefore be amended accordingly. (11) The measures provided for in this Decision are in accordance with the opinion of the Committee established under Article 18(1) of Directive 2006/12/EC of the European Parliament and of the Council of 5 April 2006 on waste (3), HAS ADOPTED THIS DECISION: Article 1 Annex II to Directive 2000/53/EC is replaced by the text set out in the Annex to this Decision. Article 2 This Decision shall enter into force on the third day following its publication in the Official Journal of the European Union. Article 3 This Decision is addressed to the Member States. Done at Brussels, 1 August 2008. For the Commission Stavros DIMAS Member of the Commission (1) OJ L 269, 21.10.2000, p. 34. Directive as last amended by Directive 2008/33/EC (OJ L 81, 20.3.2008, p. 62). (2) OJ L 152, 15.6.2005, p. 19. (3) OJ L 114, 27.4.2006, p. 9. ANNEX ANNEX II Materials and components exempt from Article 4(2)(a) Materials and components Scope and expiry date of the exemption To be labelled or made identifiable in accordance with Article 4(2)(b)(iv) Lead as an alloying element 1. Steel for machining purposes and galvanised steel containing up to 0,35 % lead by weight 2(a). Aluminium for machining purposes with a lead content up to 2 % by weight As spare parts for vehicles put on the market before 1 July 2005 2(b). Aluminium with a lead content up to 1,5 % by weight As spare parts for vehicles put on the market before 1 July 2008 2(c). Aluminium with a lead content up to 0,4 % by weight 3. Copper alloy containing up to 4 % lead by weight 4(a). Bearing shells and bushes As spare parts for vehicles put on the market before 1 July 2008 4(b). Bearing shells and bushes in engines, transmissions and air conditioning compressors 1 July 2011 and after that date as spare parts for vehicles put on the market before 1 July 2011 Lead and lead compounds in components 5. Batteries X 6. Vibration dampers X 7(a). Vulcanising agents and stabilisers for elastomers in brake hoses, fuel hoses, air ventilation hoses, elastomer/metal parts in the chassis applications, and engine mountings As spare parts for vehicles put on the market before 1 July 2005 7(b). Vulcanising agents and stabilisers for elastomers in brake hoses, fuel hoses, air ventilation hoses, elastomer/metal parts in the chassis applications, and engine mountings containing up to 0,5 % lead by weight As spare parts for vehicles put on the market before 1 July 2006 7(c). Bonding agents for elastomers in powertrain applications containing up to 0,5 % lead by weight 1 July 2009 8(a). Solder in electronic circuit boards and other electrical applications except on glass Vehicles type approved before 31 December 2010 and spare parts for these vehicles (review in 2009) X (1) 8(b). Solder in electrical applications on glass Vehicles type approved before 31 December 2010 and spare parts for these vehicles (review in 2009) X (1) 9. Valve seats As spare parts for engine types developed before 1 July 2003 10. Electrical components which contain lead in a glass or ceramic matrix compound except glass in bulbs and glaze of spark plugs X (2) (for components other than piezo in engines) 11. Pyrotechnic initiators Vehicles type approved before 1 July 2006 and spare parts for these vehicles Hexavalent chromium 12(a). Corrosion preventive coatings As spare parts for vehicles put on the market before 1 July 2007 12(b). Corrosion preventive coatings related to bolt and nut assemblies for chassis applications As spare parts for vehicles put on the market before 1 July 2008 13. Absorption refrigerators in motorcaravans X Mercury 14(a). Discharge lamps for headlight application Vehicles type approved before 1 July 2012 and spare parts for these vehicles X 14(b). Fluorescent tubes used in instrument panel displays Vehicles type approved before 1 July 2012 and spare parts for these vehicles X Cadmium 15. Batteries for electrical vehicles 31 December 2008 and after that date as spare parts for vehicles put on the market before 31 December 2008 Notes: A maximum concentration value up to 0,1 % by weight and in homogeneous material, for lead, hexavalent chromium and mercury and up to 0,01 % by weight in homogeneous material for cadmium shall be tolerated. The re-use of parts of vehicles which were already on the market at the date of expiry of an exemption shall be allowed without limitation since it is not covered by Article 4(2)(a). Spare parts put on the market after 1 July 2003 which are used for vehicles put on the market before 1 July 2003 shall be exempted from the provisions of Article 4(2)(a) (3). (1) Dismantling if, in correlation with entry 10, an average threshold of 60 grams per vehicle is exceeded. For the application of this clause, electronic devices not installed by the manufacturer on the production line shall not be taken into account. (2) Dismantling if, in correlation with entry 8, an average threshold of 60 grams per vehicle is exceeded. For the application of this clause, electronic devices not installed by the manufacturer on the production line shall not be taken into account. (3) This clause shall not apply to wheel balance weights, carbon brushes for electric motors and brake linings.